TebRAl, J'.,
delivered the opinion of the court.
. The appellee recovered in the circuit court of Leflore county double damages of the appellant for knowingly employing her renter, Ben. Willis, during the year 1898, without her consent. *408The appellee, in December, 1897, rented to Ben. Willis thirty acres of land for the year 1898, but Willis left plaintiff’s place in the latter part of January, 1898, and was employed by Mahoney, though informed of his contract with Mrs. McNeill.
Upon the trial of the case Ben. Willis testified that he left the plaintiff’s place because Mr. McNeill, the husband .of the plaintiff, and the manager of her plantation, refused to permit Sue Echols, a farm hand -employed by him to cultivate the place for the year 1898, to remain on the place; that in consequence of such interference with his labor by McNeill he left the plaintiff’s place, and this testimony of Ben. Willis was undisputed.
The statute, § 1068 of the annotated code, is highly penal, and must be strictly construed; and the plaintiff cannot recover unless she be without fault. Her manager, McNeill, had no right to interfere with the farm hand employed by Willis for cultivating the land rented of plaintiff, and to drive her from his service. To do so was a clear Breach of duty, and disentitled the plaintiff to bring her action for double damages. The ap-qiellant’s motion for a new trial should have been sustained.

The judgment is reversed, the verdict is annulled, and a new triad awarded.